Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose or render obvious a solidifying the molten metal with the solid salts to obtain a solidified product; spraying water onto the solidified product to dissolve the solid salts, which results in obtaining a porous metal having pores; disposing the porous metal in an injection mold; and injecting-inserting a resin composite into the injection mold to surround the porous metal while filling at least a part of the pores in the porous metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINEL E ROMAIN/Primary Examiner, Art Unit 3612